Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Please see 112 below for amendment made to claim 1.  For amendments to claim 9, see below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Applicant states, in Arguments filed 2/23/2021, page 6, that: 
“Support for these amendments appears to be found in Figures 3-11 as well as the related description in the originally filed application. No new matter is believed to have been added.”
Examiner asserts that there is nothing in Applicant’s figures 3-11 that would lead a PHOSITA to the conclusion that “…sub-electrodes of the plurality of sub-electrodes are electrically connected in parallel;”  This amended is not supported by figures 3-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4.10, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianpu (20050218792)
Regarding claim 1, Jianpu teaches an display unit provided with a plurality of pixels (see fig. 1 which shows a unit pixel composed of three sub pixels, each sub pixel emitting a primary color), a pixel of the plurality of pixels (see fig. 1 which shows three sub pixels [AR1, AR2, AR3] which composed a singular unit pixel; further, par. 130 teaches that pixel of the OLED includes the red, green, blue, and white sub-pixels) comprising: 
a first electrode including a plurality of sub-electrodes (fig. 5; par. 90 teaches 210, 220 and 230 are sub electrodes); 
an insulating film (fig. 5: 240) on the first electrode, wherein the insulating film includes openings (fig. 5: 241, 242, 243) that each face a corresponding sub-electrode of the plurality of sub-electrodes; 
an organic layer (fig. 5: 310, 320, 330) in each of the openings of the insulating film, wherein the organic layer comprises a light-emitting layer (par. 74 teaches 310, 320 and 330 are LEs); and 
a second electrode (fig. 5: 400) on the organic layer.  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 3, Jianpu teaches an display unit according to claim 1, wherein each of the plurality of sub-electrodes has a rectangular surface shape (see fig. 2-5 which shows electrodes being rectangular shaped).  
Regarding claim 4, Jianpu teaches an display unit according to claim 3, wherein each of the plurality of sub-electrodes forms a stripe shape as a whole (see fig. 2-5 which shows electrodes having striped shapes as a whole).  

Regarding claim 11, Jianpu teaches an display unit according to claim 1, wherein the organic layer is on a top surface of the insulating film between adjacent openings (fig. 10 shows layer 800 which is continuous across the openings and on a top surface of bank structures).  
Regarding claim 14, Jianpu teaches an display unit according to claim 1, wherein a first sub- electrode of the plurality of sub-electrodes has a length less than a length of a second sub- electrode of the plurality of sub-electrodes (see fig. 2 and 3 which shows varying lengths of sub electrodes, L1 being less than L2).  


Claims 2, 5, 6, 13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianpu as applied to claim 1 above, and further in view of Kikuchi (20160315125).
Regarding claim 1, Jianpu teaches an display unit as described in clam 1 above.
Jianpu is silent concerning: 
the openings each include a reflector
Kikuchi teaches pixel structures similar to that seen in Jianpu wherein the opening of the dielectric includes reflecting anode (par. 67).  It is common knowledge in the art that have a reflective layer in the pixel opening increase light emitting efficiency of the pixel.

  
Regarding claim 5, Jianpu teaches an display unit as described in clam 1 above.
Jianpu is silent concerning: 
sub-electrodes of the plurality of sub-electrodes are electrically coupled together  
Kikuchi teaches pixel structures similar to that seen in Jianpu wherein the pixels representing RGB are connected in series (par. 61).  By having these pixels be connected in series, it is possible to simultaneously control the emittance of RGB pixels, allowing for improved light/color mixing.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s). 

Regarding claims 6 and 7, Jianpu teaches an display unit as described in clam 1 above.
Jianpu is silent concerning: 
in a selective pixel of the plurality of pixels, a portion of a sub-electrode of the plurality of sub-electrodes is cut 2Application No. 16/183,663from any other portion of the plurality of sub-electrodes 
each of the plurality of sub-electrodes has a surface shape of a plurality of circular parts or a plurality of polygonal parts
Kikuchi teaches pixel structures similar to that seen in Jianpu wherein the electrodes for each pixel representing RGB is cut/segmented (fig. 9).  Figure 9-11 shows the various shapes the segmented portions of pixel electrodes. Par. 97 teaches that such an arrangement makes “…possible to make rainbow-like coloring unnoticeable 
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s). 

Regarding claim 13, Jianpu teaches an display unit as described in clam 1 above.
Jianpu is silent concerning: 
a color filter, wherein the color filter is configured to transmit light from the organic layer in each of the opening
Kikuchi teaches pixel structures similar to that seen in Jianpu wherein a color filter, wherein the color filter is configured to transmit light from the organic layer in each of the opening (par. 85).  The use of a color filter would allow for modulation of sub pixel emittance in accordance with the manufacturers desires.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s). 


Jianpu is silent concerning: 
a first sub- electrode of the plurality of sub-electrodes is discontinuous
Kikuchi teaches pixel structures similar to that seen in Jianpu wherein the electrodes for each pixel representing RGB is cut/segmented (fig. 9).  Figure 9-11 shows the various shapes the segmented portions of pixel electrodes. Par. 97 teaches that such an arrangement makes “…possible to make rainbow-like coloring unnoticeable 
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s). 
Regarding claim 19, Jianpu, in view of Kikuchi, teaches an display unit, as taught in claim 15 wherein the first sub- electrode is electrically separated from a second sub-electrode of the plurality of sub-electrodes (Jianpu shows in fig. 5 sub electrodes being separated by banks 240).  

Regarding claim 16-18, Jianpu teaches an display unit. 
Jianpu is silent concerning: 
the first sub- electrode is electrically connected to a second sub-electrode of the plurality of sub-electrodes at a first end of the first sub-electrode  
the first sub- electrode is electrically connected to the second sub-electrode at a second end of the first sub- electrode, and the second end is opposite the first end  
the first sub-electrode is electrically connected to a third sub-electrode of the plurality of sub-electrodes at a second end of the first sub-electrode, and the second end is opposite the first end.
Kikuchi teaches pixel structures, similar to that seen in Jianpu, wherein the pixels representing RGB (i.e. three pixels) are connected in series (par. 61).  By having these pixels be connected in series, it is possible to control simultaneously control the emittance of RGB pixels, allowing for improved light/color mixing.  Since the pixels are connected in series, the ends of the electrodes, as well as other portions of the electrodes, will be electrically connected to one another.
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s). 


Regarding claim 20, Jianpu teaches an display unit as described in clam 1 above.
Jianpu is silent concerning: 
a first sub- electrode of the plurality of sub-electrodes comprises a first portion and a second portion, and a second sub-electrode of the plurality of sub-electrodes comprises a third portion and a fourth portion, the first 
Kikuchi teaches pixel structures, similar to that seen in Jianpu, wherein 
a first sub- electrode (e.g. fig. 9: 12B) of the plurality of sub-electrodes comprises a first portion and a second portion (please see 12B is separated into multiple portions), and a second sub-electrode (e.g. fig. 9: 12C) of the plurality of sub-electrodes comprises a third portion and a fourth portion (please see 12B is separated into multiple portions), the first portion is separated from the third portion by a slit (please see fig. 9 which shows multiple slits between the portions of 12B and 12C), and the second portion is connected to the fourth portion (please see fig. 9 which shows the portions of 12B and 12C being physically connected, at least, by 11).
Thus, it would have been obvious to a PHOSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reason(s). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianpu as applied to claim 2 above, and further in view of Kikuchi (20160315125).
Regarding claim 12, Jianpu teaches an electronic apparatus.
 Jianpu fails to teach:
a second insulating film over the second electrode, wherein the reflector is formed based on a refractive index difference between the insulating film 
Kikuchi teaches an display unit with a second insulating film (fig. 9, 18) over the second electrode.  Kikuchi further teaches (par. 87) that 12 has an ITO layer and an reflector layer, the reflector layer, since it is layered on the HO layer, will have a sidewall that is 90 degree angle with the HO. Par. 82 teaches that the emitted light passes through 18. Par. 88 teaches that 13 is a resin layer and a PHOS1TA would be aware that bank structure help guide light. Thus, 18 and 13 are made to have differing refractive index when compared to the reflective layer, since doing so would increase the amount of light guided towards the top of the OLED and thus emitted by the top emitting OLED device taught by Kikuch.
Thus it would have been obvious to a PHQSITA at the time said invention was made to utilize aforementioned teachings of the secondary prior art(s) in the primary prior art(s) due to aforementioned reasons.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianpu (20050218792).
Regarding claim 9, Jianpu teaches an display unit provided with a plurality of pixels (see fig. 1 which shows three sub pixels [AR1, AR2, AR3] which composed a singular unit pixel; further, par. 130 teaches that pixel of the OLED includes the red, green, blue, and white sub-pixel), a pixel of the plurality of pixels (see fig. 1 which shows a unit pixel composed of three sub pixels, each sub pixel emitting a primary color) comprising: 
a first electrode including a plurality of sub-electrodes (fig. 2-5; par. 90 teaches 210, 220 and 230 are sub electrodes), wherein a first sub- electrode of the plurality of sub-electrodes has a different length from a second sub- electrode of the plurality of sub-electrodes (see fig. 2 and par. 81 which teaches the sub electrodes being various lengths); 
an insulating film (fig. 5: 240) on the first electrode, wherein the insulating film includes openings (fig. 5: 241, 242, 243) that each face a corresponding sub-electrode of the plurality of sub-electrodes, and each of the openings has a same length (the BRI for length, as it is used in the present application, is “measurement or extent of something from end to end”; it can be seen fig. 4 that “a length” W1 is the same for the sub electrodes); 
at least a light-emitting layer (fig. 5: 310, 320, 330) in each of the openings of the insulating film; and a second electrode (fig. 5: 400) above the light-emitting layer.  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (20100148192).

a first electrode (fig. 1-3, 710) including a plurality of sub-electrodes (see 195 separating the pixel electrode into sub electrodes) and an end (see the periphery of 710 in fig. 1), wherein the end electrically connects each of the plurality of sub-electrodes (see fig. 1 wherein the sub potions are connected portions of 710 not just in each sub region), 
an insulating film (190,195) on the first electrode, wherein the insulating film includes openings (see fig. 1-3) that each face a corresponding sub-electrode of the plurality of sub-electrodes (see fig. 1-3), and the insulating film covers the end (see fig. 1-3), 
an organic layer in each of the openings of the insulating film, wherein the organic layer comprises a light-emitting layer (720), and 
a second electrode (730) on the organic layer.  
Please note that multiple embodiments of prior art are used above. It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/CALEB E HENRY/           Primary Examiner, Art Unit 2894